Dana D.




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   November 6, 2014

                                  No. 04-14-00363-CV

Augustine NWABUISHI, Rose Nwabuishi, Resource Health Services, Inc dba Resource Home
                  Health Services, Inc. and Resource Care Corp.,
                                    Appellants

                                            v.

                               Dana D. MOHAMMADI,
                                       Appellee

                From the 57th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-05341
                    Honorable Solomon Casseb, III, Judge Presiding


                                     ORDER
      The Appellant’s Third Motion for Extension of Time to File Brief is GRANTED.



                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court